Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on FormS-4 (No. 333-170296) and Forms S-8 (No. 33-71788 and No. 33-80306) of Titan International, Inc. of our reportdated May 13, 2011 relating to the Combined Statements of Net Assets Sold and the Combined Statements of Revenue, Cost of Goods Sold and Direct Operating Expenses of The Goodyear Tire & Rubber Company's Latin America Farm Tire Business, which appears in this Current Report on Form 8-K/A of Titan International, Inc. dated April 1, 2011. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cleveland, Ohio June 10, 2011
